Order filed March 8, 2022.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00529-CR
                              NO. 14-21-00530-CR
                                ____________

                  EX PARTE AMY AMANDA REGALADO


                  On Appeal from the 240th District Court
                          Fort Bend County, Texas
         Trial Court Cause Nos. 21-DCR-096266 and 21-DCR-096265


                                    ORDER

      Appellant is represented by appointed counsel, Kenneth Wayne Bryant.
Appellant’s brief was originally due January December 27, 2021. An extension of
time was granted until January 26, 2022, to file appellant’s brief. When we granted
the extension, we noted that no further extensions would be granted absent
exceptional circumstances. On February 3, 2022, a motion to withdraw the appeal
was filed. The motion was denied on February 10, 2022, because it was not
personally signed by appellant. See Tex. R. App. P. 42.2(a). As of this date, no
motion that complies with Rule 42.2(a) has been filed. No brief or motion for
extension of time has been filed. We issue the following order.

      We order Kenneth Wayne Bryant to file a brief with the clerk of this court
on or before March 28, 2022. If counsel does not timely file appellant’s brief as
ordered, the court may issue an order abating the appeal and directing the trial
court to conduct a hearing to determine the reason for the failure to file the brief
and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM




Panel consists of Justices Wise, Poissant and Wilson.